207 F.3d 901 (7th Cir. 2000)
TOBY R. CHAVEZ,    Plaintiff-Appellant,v.GILBERT "GIB" CADY, JANE BATTLES,  DON FULTON, BOB STRAIGHT, JOE FAMELLI,  and TOM SHOEMAKER,    Defendants-Appellees.
No. 99-3180
In the  United States Court of Appeals  For the Seventh Circuit
Argued February 16, 2000Decided March 22, 2000

Appeal from the United States District Court  for the Central District of Illinois.  No. 98 CV 4089--Joe B. McDade, Chief Judge.
Before KANNE, DIANE P. WOOD, and EVANS, Circuit  Judges.
EVANS, Circuit Judge.


1
Toby Chavez, arrested for  possession of marijuana with intent to deliver,  was held in the Henry County jail from May 1996  until May 1997 when he pled guilty to the charge.  He alleges that while in the jail he suffered  from a serious medical need--he had a perforated  appendix--and that the defendants were  deliberately indifferent to his condition, in  violation of the Fourteenth Amendment to the  United States Constitution. He sued under 42  U.S.C. sec. 1983, naming as defendants Gilbert  Cady, the sheriff; Robert Streight, the jail  administrator; Joseph Femali, Don Fulton, and Tom  Shoemaker, correctional officers; and Jane  Battles, a nurse practitioner who was supervisor  of the jail clinic.1


2
The district court granted summary judgment to  the defendants, a decision which we review de  novo. Summary judgment is proper only when there  is no genuine issue of material fact and the  moving party is entitled to judgment as a matter  of law. Rule 56, Federal Rules of Civil  Procedure. We must construe the facts in the  light most favorable to the nonmoving party and  draw all inferences in his favor. Holtz v. J.J.B.  Hilliard W.L. Lyons, Inc., 185 F.3d 732 (7th Cir.  1999).


3
The facts show that the Henry County jail does  not have its own written manual of policies for  the operation of the jail; it follows the  Illinois County Jail Standards, which are issued  by the Illinois DOC. During the relevant time,  when a detainee complained of an illness, the  usual procedure was that a correctional officer  prepared a form for the jail nurse, who came in  once a week for sick call. The detainee would see  the nurse on sick call. If the illness was  serious, the officer could call a Health  Department nurse or a hospital emergency room. If  the illness seemed to present an emergency, the  officer contacted the senior deputy on duty so  that a decision could be made as to whether to  take the detainee to the hospital.


4
After dinner on Monday, October 21, 1996,  Chavez, who all agree had never caused problems  at the jail, had severe stomach pain; he was  vomiting, he was sweating, had chills, and said  that he wanted to go to the hospital. He was  placed in a holding cell for observation. Femali  called a nurse (presumably the public health  nurse or an emergency room nurse), who said that  if the symptoms worsened, Chavez should be taken  to an emergency room. As the nurse instructed,  Chavez was given an aspirin, which he vomited  immediately. Femali recorded information about  Chavez in the jail log book so that the next  shift would know what was going on. During this  period, Chavez says that his stomach hurt so  badly that he was curled up in a ball on the  floor. He continued to vomit and later to have  dry heaves. He asked again during the night to go  to the hospital, but he was kept in the holding  cell. The next day the dry heaves stopped but,  still in pain, Chavez asked Streight, who was now  on duty and who had read the log book, if he  could see a doctor. Streight said the nurse would  be on duty on the 23rd and Chavez could see her  then. Chavez was moved back to his regular cell.  On the 23rd, in fact, Chavez saw nurse Battles  and told her of his symptoms. She asked about  diarrhea and Chavez said that, to the contrary,  he had not had a bowel movement for a couple of  days. Battles told him he had the flu and would  be put on a diet of soup and crackers. She also  noted that he should be given one Ex-Lax. She  said that if his symptoms increased he should see  a doctor. The medical reports the nurse prepares  after she sees detainees are available for review  by the correctional officers.


5
The same general pattern continued from the  24th though the 30th. Chavez felt sick and was  not eating properly and, in fact, may not have  been provided the diet the nurse ordered. On the  24th he again received an Ex-Lax, still with no  positive results. He continued to ask to see a  doctor. On the evening of the 27th, when he asked  to see a doctor, Femali told him he had to see  the nurse first. He asked again the next morning,  the next evening, and on the following days to  see a doctor or a nurse. Finally, on October 30,  he saw nurse Battles, who, because he had not yet  had a bowel movement, said he should have more  fluids and that she would given him a stronger  laxative, Dulcolax, one time only. Echoing her  words of a week earlier, she said that if the  Dulcolax did not provide relief he should be  referred to a doctor. That evening Chavez asked  Shoemaker for the Dulcolax; Shoemaker looked for  the laxative but there was none available.  Amazingly, Shoemaker said that he understood that  mineral oil would work and he gave it to a  somewhat reluctant Chavez, who claims that  Shoemaker said if he did not take the mineral oil  he would be refusing medical treatment.


6
On the morning of October 31, because Chavez  did not see a guard on his cellblock, he called  his lawyer's secretary to ask her to call the  jail to have them send one to see him. Fulton  responded and, although Chavez did not want more  laxative because he did not think it would do any  good, and although the nurse had not authorized  it beyond the one time on the 30th, Fulton gave  him two Dulcolax tablets at about 10:40 a.m.  Around 5 p.m., Chavez told Femali that the  Dulcolax had not worked and he wanted to go to a  hospital. At about 9:30 p.m. Femali called the  Kewanee Hospital emergency room and told a nurse  that Chavez had not had a bowel movement in 10  days. She said to give him more Dulcolax but, as  it turns out, there was none available in the  jail. Finally, Femali recommended that Chavez be  taken to the emergency room. Chavez was then  taken to the Hammond-Henry Hospital in Geneseo.


7
In the emergency room, Dr. Lekha Prasad  examined him. At this time Chavez was complaining  of diffuse abdominal pain, especially in the  suprapubic region. He said he had pain after he  urinated and that he had had chills for 3 to 4  days. Dr. Prasad said in her report that Chavez  did not appear to be in acute distress, though he  looked ill. He had a mild fever. Blood tests  revealed a very high white blood count. Dr.  Prasad concluded that Chavez had a urinary tract  infection, which she now admits was a  misdiagnosis.


8
Chavez's condition deteriorated overnight in the  hospital, causing Dr. Prasad to change her  diagnosis to possible appendicitis. She called  Dr. Yogin Parikh for a consultation. His rectal  examination of Chavez showed "bogginess," which  suggested an abscess. Dr. Parikh's impression was  that Chavez most likely had an acute appendicitis  perforation with an appendiceal abscess. Dr.  Parikh did an exploratory laparotomy on November  1. The post-operative diagnosis was that Chavez  had an appendicular abscess and a perforated  appendix. Chavez was released on November 7, with  no further medical problems. He contends,  however, that because of his deteriorated  condition the surgery lasted longer than normal,  and he had to have a tube down his throat for 4  days, which increases the risk that he may  develop adhesions.


9
The district judge found that Chavez had a  serious medical need and expressed his dismay at  how the correctional officers treated Chavez. But  he concluded that Chavez had not shown that,  subjectively, the guards knew of the risk Chavez  faced and that the danger was not so objectively  great that actual knowledge of the danger could  be imputed to them. As to Battles, Chavez could  not show that her treatment constituted a  substantial departure from accepted professional  judgment. The judge interpreted the claim against  Sheriff Cady as being either a policy or  procedure claim or a respondeat superior claim.  He found that Chavez did not present evidence as  to the former and that the latter, of course,  does not apply.


10
On appeal, the defendants' argument is, first  of all, that while appendicitis is a serious  medical need, there was no indication until  Chavez was in the hospital that he, in fact,  suffered from appendicitis or any other serious  medical need. They argue that the nurse exercised  professional judgment (or at least Chavez has not  shown she did not); the correctional officers  were simply following her lead; and in any case,  the officers did not have subjective knowledge  regarding Chavez's condition which would render  their treatment of him deliberately indifferent  and therefore unconstitutional.


11
A pretrial detainee's claim alleging inadequate  medical care is a Due Process claim. Bell v.  Wolfish, 441 U.S. 520 (1979). In general, the  claim is analyzed in the same way as a claim  under the Eighth Amendment to determine whether  the officials showed deliberate indifference to  serious medical needs. County of Sacramento v.  Lewis, 523 U.S. 833 (1998). "Deliberate  indifference" is not self-defining. In Farmer v.  Brennan, 511 U.S. 825, 837 (1994), the Court  determined that it sets out a subjective, not an  objective, standard:


12
We hold instead that a prison official cannot be  found liable under the Eighth Amendment for  denying an inmate humane conditions of  confinement unless the official knows of and  disregards an excessive risk to inmate health or  safety; the official must both be aware of facts  from which the inference could be drawn that a  substantial risk of serious harm exists, and he  must also draw the inference.


13
As to the correctional officers, this is the  standard which applies.


14
As to a medical professional such as the nurse  in this case, however, the analysis is a little  different. In Collignon v. Milwaukee County, 163 F.3d 982 (7th Cir. 1998), we pointed out that the  professional judgment standard applies in  Fourteenth Amendment claims to decisions made by  professionals such as physicians and nurses  within their area of expertise. But we also said  that the Fourteenth Amendment professional  judgment standard is "comparable" to the  deliberate indifference standard and requires  "essentially the same analysis." Collignon, at  988, 989. First, a plaintiff must establish an  objectively serious medical need. Then the  plaintiff must show "(1) that the professional  knew of the serious medical need, and (2)  disregarded that need." At 989. The trier of fact  can conclude that the professional knew of the  need from evidence that it was obvious and,  further, it can be assumed that "what might not  be obvious to a lay person might be obvious to a  professional acting within her area of  expertise." At 989.


15
Defendants provided a medical expert, Dr. Thomas  G. Soper, to establish that what nurse Battles  did was within the norm. They argue that because  Chavez did not offer expert testimony, he cannot  prevail on the claim against Battles. However, it  seems to us that Dr. Soper's testimony cuts both  ways. Certainly it is not so convincing as to  require summary judgment for Battles.


16
Dr. Soper testified that while Chavez's symptoms  were like those of the stomach flu, they were  also consistent with food poisoning, mesenteric  adenitis, gallbladder gastritis, or appendicitis.  He found nurse Battles' actions appropriate on  October 23rd when she ordered that if Chavez's  symptoms worsened he should be taken to the  hospital. Then Dr. Soper admitted that his notes  show that Chavez's condition worsened during the  night, but he testified that, in fact, there was  nothing, except Chavez's word, to show that he  continued to be in considerable pain or that he  was getting worse. From the fact that the only  written observations of Chavez are nurses' notes,  one page from the 23rd and one from the 30th, Dr.  Soper arrives at the somewhat questionable  conclusion that no one else observed that Chavez  was in bad shape because if they had, surely they  would have done something about it. "I just have  to assume in this dang [day and] age that if such  a thing occurred that they would at least pick up  the phone and make somebody aware that somebody  was really getting sicker and sicker." In other  words, there could have been nothing wrong  because if there had been, someone would have  done something about it; no one did; therefore  there was nothing wrong. An interesting logical  proposition. An opinion based on such a  foundation is not a solid basis for a grant of  summary judgment.


17
As to the likely progress of Chavez's illness,  Dr. Soper's testimony is as helpful to Chavez as  to Battles. The doctor testified that at first  Chavez either had an infection in his appendix or  an obstruction of the appendix with inflammation.  After the appendicitis developed, the appendix  ruptured. After the rupture, the abscess  developed. Dr. Soper guessed that Chavez's  appendix had been ruptured for at least 2 and at  the most 7 or 8 days. If that is the case, then  Chavez's testimony regarding pain can hardly be  considered incredible as a matter of law.


18
Dr. Soper nevertheless concludes that Battles  "complied with the applicable standard of care  for a medical professional . . . in her diagnosis  and treatment of Mr. Chavez on October 23 . . .  ." He said the same of her treatment on October  30. But given the nature of his testimony, we  think that an issue of material fact exists as to  whether the treatment was a substantial departure  from accepted professional judgment. Battles did  virtually the same thing on the 30th as she had  on the 23rd, even though by then Chavez had  suffered for 7 extra days. Battles knew that her  order on the 23rd to take Chavez to the doctor if  he got worse was not heeded. Why would she assume  it would be heeded on the 30th? Dr. Soper's  testimony is not sufficient for us to determine  that, as a matter of law, Chavez did not have a  serious medical need or that he cannot show that  the nurse's treatment was a substantial departure  from accepted professional judgment.


19
As to the correctional officers, Chavez must  show they were deliberately indifferent to his  serious medical needs. The defendants argue that  the judge was wrong to conclude that Chavez had  a serious medical need prior to October 31. But  we know Chavez complained of pain and distress.  It turns out that he had a ruptured appendix.  Because he also had an abscess, according to Dr.  Soper, the appendix had been ruptured for some  time. It is hard for us to say as a matter of law  that there was no serious medical need.


20
We also cannot find that, as a matter of law,  the officers were not deliberately indifferent to  Chavez's condition. The officers cannot hide  behind the nurse. Even if her treatment of Chavez  had clearly been proper, we know that some of the  officers did not follow her directives. The most  glaring example is Shoemaker using his own  judgment and substituting mineral oil for  Dulcolax.


21
The officers point out that Farmer requires  that to be liable they must have subjective  knowledge of the seriousness of Chavez's  condition. They deny such knowledge and also  contend that his condition was not so obviously  serious as to require a conclusion that they knew  about it. We have some difficulty with this  argument as well. Chavez did his part to let the  officers know he was suffering. The situation is  somewhat analogous to that in Reed v. McBride,  178 F.3d 849 (7th Cir. 1999). There we found that  an inmate's letters to officials setting out his  medical condition put the officials on notice of  his potential problem, and that the question as  to whether the officers drew the inference that  certain things should be done for the inmate  could be determined by a jury on the basis of  circumstantial evidence.


22
This is not a case in which officers have taken  so many steps to obtain medical care for a  prisoner that their very concern for the inmate  rules out a finding of deliberate indifference.  See Dunigan ex rel. Nyman v. Winnebago County,  165 F.3d 587, 592 ("WCJ officials were  continually solicitous of Vance's medical needs.  For most of his stay at the WCJ he was housed in  a receiving cell so that he could be closely  observed. Over the course of Vance's  incarceration at the WCJ and in response to his  health complaints, he was repeatedly examined by  staff nurses and the jail's doctor, Dr. Krieger.  Dr. Haffar, a neurologist, examined Vance several  times. The WCJ guards were similarly responsive  to Vance's needs . . . ."). It is also not a case  clearly involving a relatively minor illness  which one can ignore without being found to be  deliberately indifferent. Cooper v. Casey, 97 F.3d 914, 916 (7th Cir. 1996) (Refusal to  "dispense bromides for the sniffles or minor  aches and pains or a tiny scratch or a mild  headache or minor fatigue . . . does not violate  the Constitution."); Gibson v. McEvers, 631 F.2d 95 (7th Cir. 1980) (failure to treat a common  cold does not violate the Eighth Amendment.)  Rather, this is a case requiring that inferences  be drawn as to what the officers knew. Given the  circumstances of this case, that they said they  did not know Chavez was seriously ill cannot  carry the day if other evidence would allow an  inference that they did know of a serious medical  need and that they were deliberately indifferent  to it.


23
Sheriff Cady, however, was properly dismissed  from this case. Chavez has not shown that he had  anything to do with these events personally nor  that the policies are inadequate. In order to be  held liable a supervisor must know about the  situation and approve of it. He cannot be liable  if he is merely negligent in failing to detect  and prevent his subordinates' misconduct. See  Reed; Jones v. City of Chicago, 856 F.2d 985 (7th  Cir. 1988).


24
Accordingly, the summary judgment decision  dismissing Sheriff Cady is AFFIRMED. The decision as  to all other defendants is REVERSED and the case is  REMANDED to the district court for further  proceedings.



Notes:


1
 The caption lists the defendants as "Straight"  and "Famelli" but we used the spelling from the  defendants' brief.